DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 12/04/2020.
2.	Claims 1 and 3-13 are pending, claims 6-13 have been withdrawn per Applicants response to an Election/Restriction filed 10/28/2019, electing Claims 1-5 without traverse.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:   

Cancel Claims 6-13

Allowable Subject Matter
4.	Claims 1 and 3-5 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	The present claims are allowable over the closest references: Facchetti et al. (US 8,796,672). 


In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MONIQUE R PEETS/Primary Examiner, Art Unit 1763